DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Claims 12-14 link(s) inventions I and II.  The restriction requirement between the linked inventions is subject to the nonallowance of the linking claim(s), claims 12-14.  Upon the indication of allowability of the linking claim(s), the restriction requirement as to the linked inventions shall be withdrawn and any claim(s) depending from or otherwise requiring all the limitations of the allowable linking claim(s) will be rejoined and fully examined for patentability in accordance with 37 CFR 1.104 Claims that require all the limitations of an allowable linking claim will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier. Amendments submitted after final rejection are governed by 37 CFR 1.116; amendments submitted after allowance are governed by 37 CFR 1.312. 
Applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, the allowable linking claim, In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claim Objections
Claim 2 and 11 objected to because of the following informalities: claims 2 and 11 each recites: “said automatic determination” which appears to be a typo. It should read “said automatically determining” for consistency with claim 1. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1
Claims 2, 11 and 16-17 each recites: “an operating condition”. This is a double inclusion and it is unclear whether this refers to the same “an operating condition” recited in line 6 of claim 1. The metes and bounds of the claims are unclear.
Claims 3-5, 12 and 15 each recites the limitation "each gas pressure detector" (2 occurrences in claim 5). There is insufficient antecedent basis for this limitation in the claim. The use of the word “each” suggests that there are more than one gas pressure detector, whereas claim 1 requires only one gas pressure detector: “a gas pressure detector”.
Claims 5-6 and 11 each recites: “each output signal”. There is insufficient antecedent basis for this limitation in the claim. The use of the word “each” suggests that there are more than one output signal, whereas claim 1 requires only one output signal: “an output signal”.
Claims 6 recites: “a gas pressure detector” in line 1. This is a double inclusion and it is unclear whether this refers to the same “a gas turbine engine” recited in line 1  of claim 1. The metes and bounds of the claim are unclear.
Claims 7-8 and 16 each recites: “at least part of the gas turbine engine”. This is a double inclusion and it is unclear whether this refers to the same “at least part of a gas turbine engine” recited in lines 1-2 of the claim. The metes and bounds of the claims are unclear. Applicant may amend to: “the at least part of the gas turbine engine”.
Claim 8the comparison" in 3.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 9, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 11 recites the limitation "the difference in time" in line 7-8 . There is insufficient antecedent basis for this limitation in the claim.
Claims 9-10, 12-14 and 18-19 are indefinite by virtue of their dependence on claim 1.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-11 and 15-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schmidt et al. (US 2017/0260871 A1) hereinafter Schmidt.
Regarding claim 1, Schmidt teaches a method of automatically determining an operating condition for an aircraft (para. 0006 and 0024), the method comprising:
measuring one or more gas pressure waves (104) (para. 0032: noise or audible signal) by a gas pressure detector (102) (para. 0033) wherein the gas pressure detector (102) is located inside the engine (Fig. 2); and 
automatically determining by a computing system (108) (Fig. 3, para. 0035), an operating condition of at least part of a gas turbine engine in dependence on an output signal (106) (paras. 0032-0037).
Regarding claim 2, Schmidt teaches all the claimed limitations as stated above in claim 1. Schmidt further teaches measuring one or more gas pressure waves by one or more further gas pressures detectors (para. 0004) wherein the one or more further gas pressure detectors are located in the gas turbine engine (Fig. 2), and said automatically determining of an operating condition is also dependent on each output signal from one or more further gas pressure detectors (paras. 0032-0037).
Regarding claim 3, Schmidt teaches all the claimed limitations as stated above in claim 1. Schmidt further teaches the computing system performing a Fourier Transform on the output signal of each gas pressure detector (102) to generate a frequency domain version of the output signal (paras. 0047-0048).
Regarding claim 4, Schmidt teaches all the claimed limitations as stated above in claim 1. Schmidt further teaches wherein determining an operating condition comprises comparing by the computing system (108), the output signal of each gas pressure detector (102) with one or more predetermined signals (paras. 0010 and 0051).
Regarding claim 5
Regarding claim 6, Schmidt teaches all the claimed limitations as stated above in claim 1. Schmidt further teaches filtering by the computing system, each output signal of a gas pressure detector (para. 0040).
Regarding claim 7, Schmidt teaches all the claimed limitations as stated above in claim 1. Schmidt further teaches monitoring by the computing system, the operating condition of at least part of the gas turbine engine (paras. 0032-0037); and detecting by the computing system a change in the operation operating condition (para. 0053).
Regarding claim 8, Schmidt teaches all the claimed limitations as stated above in claim 7. Schmidt further teaches determining by the computing system a type of operating condition of at least part of the gas turbine engine in dependence of the comparison (paras. 0010 and 0051).
Regarding claim 9, Schmidt teaches all the claimed limitations as stated above in claim 8. Schmidt further teaches the determined type of change includes a pipe bursting (para. 0004) and the determined type of change comprises the type of pipe that a change has occurred in (para. 0004).
Regarding claim 10, Schmidt teaches all the claimed limitations as stated above in claim 7. Schmidt further teaches determining the location of the change (para. 0053).
Regarding claim 11, Schmidt teaches all the claimed limitations as stated above in claim 10. Schmidt further teaches measuring one or more gas pressure waves by one or more further gas pressures detectors (para. 0004) wherein the one or more further gas pressure detectors are located in the gas turbine engine (Fig. 2), and said automatic determination of an engine operation condition is also dependent on each output signal from the one or more further gas pressure detectors (paras. 0032-0037), 
Regarding claim 16, Schmidt teaches all the claimed limitations as stated above in claim 1. Schmidt further teaches impacting the gas turbine engine wherein the determining of an operating condition of at least part of the gas turbine engine is dependent on one or more gas pressure waves caused by the impact (paras. 0032-0037).
Regarding claim 17, Schmidt teaches all the claimed limitations as stated above in claim 1. Schmidt further teaches a gas turbine engine (10) (Fig. 1) for an aircraft and a computing system (108) (Fig. 3, para. 0035), wherein the gas turbine comprises one or more pressure wave detectors (102) (paras. 0006 and 0033); and the computing system is arranged to automatically detect an operating condition of at least part of the gas turbine engine (paras. 0032-0037).
Regarding claim 18, Schmidt teaches all the claimed limitations as stated above in claim 17. Schmidt further teaches the gas turbine engine an engine core (14) comprising a turbine (30), a compressor (22) and a core shaft (36) (Fig. 1, paras. 0026-0028); a fan (16) located upstream of the engine core, the fan comprising a plurality of blades (40) (Fig. 1, paras. 0026-0028); and a gearbox (39) (Fig. 1, paras. 0026-0028) that receives an input from the core shaft (36) so as to drive the fan at lower rotational speed than the core shaft (paras. 0026-0028).
Regarding claim 19, Schmidt teaches all the claimed limitations as stated above in claim 18. Schmidt further teaches the turbine (30) is a first turbine, the compressor .
Allowable Subject Matter
Claims 12-14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 20-22 are allowed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 8,752,394 B2; US 6,711, 952 B2; US 4,669,315; 2010/0180674 A1each discloses a gas pressure detector for measuring a gas pressure wave in turbomachines.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAXIME M ADJAGBE whose telephone number is (571)272-4920. The examiner can normally be reached M-F: 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on 571 270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAXIME M ADJAGBE/Examiner, Art Unit 3745                                                                                                                                                                                                        
/David E Sosnowski/SPE, Art Unit 3745